DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

[1]	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

[2]	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2 February 2022 has been entered.

Notice to Applicant

[3]	This communication is in response to the Amendment and the Request for Continued Examination (RCE) filed 2 February 2022. It is acknowledged that this application benefits from Provisional Patent Application Serial No. 62/264,977 filed 9 December 2015. Claims 7, 14, and 20 have been cancelled. Claims 1, 8, and 15 have been amended. Claims 21-23 have been added. Claims 1-6, 8-13, 15-19, and 21-23 are pending.

Response to Remarks/Amendment

[4]	Applicant's remarks filed 2 February 2022 have been fully considered but they are not persuasive. The remarks will be addressed below in the order in which they appear in the noted response.  

[i]	In response to rejection(s) of claim(s) 1-6, 8-13, 15-19, and 21-23 under 35 U.S.C. 101 as being directed to non-statutory subject matter as set forth in the previous Office Action mailed 3 August 2021, Applicant provides the following remarks:

"…Applicant respectfully submits that the present claims fully comply with 35 U.S.C. 101 and are directed to patentable subject matter...The present claims are directed to a ‘practical application’ under Step 2A Prong Two of the 2019...Guidance...in particular, to the determination of ‘cross-media reach and frequency measures’, and the use of such....measures to automatically adjust a media-buying plan in a recurrent manner...and adapting the media buying plan…"

Applicant further remarks:

“…The claims at issue relate to rules-based determination of ‘adjusted probabilities’ based on survey data and the use of such ‘adjusted probabilities’ to automatically adjust an associated media-buying plan. Such analyses, calculations, and automatic adjustments based on survey data is not a ‘mental process’ as described in the 2019 PEG as the analyses and calculations are not capable of being ‘practically performed in the human mind’ because of volume, complexity, and structure of the survey data upon which they are based…Furthermore, the adjustment of the media-buying plan is performed by the computing device automatically based on the result of the analysis and calculations …”
Applicant further provides:

“...Additionally, Applicant respectfully submits that the present claims are similar to claim 3 of Example 46...Specifically, claim 3 is described as being directed to a ‘practical application’ as it goes beyond merely automating the abstract ideas and instead actually uses the information obtained via the judicial exception to take corrective action...Similar to Example 46, the present claim go beyond merely automating abstract ideas...and instead actually uses the information obtained via the judicial exception to take corrective action, i.e., to ‘adjust the media-buying plan for a time period after the measurement time period...wherein adjusting the media=-buying plan comprises automatically adjusting the respective percentage of media-buy for each...media types based on the calculated reach and frequency...” 

In response, Examiner respectfully maintains that the claims as presented remain directed to ineligible subject matter. As presented by amendment, claim 1 indicates “...wherein using the adjusted probabilities...to calculated reach and frequency for the media-buying plan comprises iteratively calculating the reach and frequency as additional survey data is received such that adjusting the media-buying plan comprises automatically and iteratively adjusting the respective percentage of media-buy for each of the plurality of media types based on the iteratively calculated reach and frequency...”. Claim 1 further specifies that the media-buying plan includes “...a respective percentage of media-buy for each of the plurality of media types...” and that subsequent adjustments to the plan comprises “...automatically adjusting the respective percentage of media-buy for each of the plurality of media types based on the calculated reach and frequency...”, that the method is “computer-implemented” and each of the “…receiving survey data…”, “…calculating…a…probability that said each respondent consumed a respective unit of said each medium…”, “…summing probabilities for each medium…”, “…calibrating the probabilities…”, “…using the adjusted probabilities…to calculate reach and frequency for a media-buying plan…”, “…determining a calibration percent…” and “…selecting a calibration value…” are performed by a computer. 

With respect to the enumerated groupings, the above illustrated determination of values and probabilities when considered in light of the supportive disclosure, are reasonably considered to be a mathematical concept limited to mathematical relationships, formulas, or equations. Further aspects of the claimed invention are limited to performing human mental processing operations using the mathematical output to calculate/direct a media-buying plan, which Examiner respectfully maintains is reasonably considered to be a method of Organizing Human Activity, namely: (1) fundamental economic principles or practices of determining an advertising/media buying plan.

With respect to considerations of additional elements under step 2A prong 2 of the 2019 Revised Patent Subject Matter Eligibility Guidance, as noted above, claim 1 indicates that the claimed method is “computer-implemented” and each of the “…receiving survey data…”, “…calculating…a…probability that said each respondent consumed a respective unit of said each medium…”, “…summing probabilities for each medium…”, “…calibrating the probabilities…”, “…using the adjusted probabilities…to calculate reach and frequency for a media-buying plan…”, “…determining a calibration percent…” and “…selecting a calibration value…” are performed by a computer. 

Claim 1 as presented by amendment, includes “...wherein using the adjusted probabilities...to calculated reach and frequency for the media-buying plan comprises iteratively calculating the reach and frequency as additional survey data is received such that adjusting the media-buying plan comprises automatically and iteratively adjusting the respective percentage of media-buy for each of the plurality of media types based on the iteratively calculated reach and frequency...” Claim 1 retains the prior limitations and further indicates that the media-buying plan includes “...a respective percentage of media-buy for each of the plurality of media types...” and that subsequent adjustments to the plan comprises “...automatically adjusting the respective percentage of media-buy for each of the plurality of media types based on the calculated reach and frequency...”. The “adjusting” is identified as being performed by a computer.

With respect to the recitation of “by a computer”, the 2019 Revised Patent Subject Matter Eligibility Guidance (2109 PEG) stipulates that: Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea – see MPEP 2103.05(f) and/or Generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h) serve as indications that the use of the technology recited does not indicate integration into a practical application of the judicial exception.

Each of the limitations of claim 1 states a result (e.g., data is received, probabilities are calculated, probabilities are summed, a calibration value is determined etc.) as associated with a respective “computer”. The elements added by amendment serve to indicate that the process is iteratively repeated as additional survey data is received. Therefore, the mathematical process are the same as the prior recitations. Beyond the general statement that the method is computer-implemented, and the mathematical operations are performed using a computer, generally, the limitations provide no further clarification with respect to the functions performed by the “computer” A recitation of “by a computer”, absent clarification of particular processing steps executed by the underlying technology to produce the result are reasonably understood to be an equivalent of “apply it” and/or constitutes a general linking of the method to a technical environment. The technology as engaged is solely identified as storing and retrieving information, performing tasks that are otherwise performable in the human mind (e.g., calculations), and sending and receiving information over a network.

With respect to the elements added by amendment including the automatically adjusting the respective percentage of media-buy for each of the plurality of media types based on the calculated reach and frequency, while Examiner recognizes that the adjusting is introduced as being performed “by the computer”, Examiner respectfully submits that the automatically adjusting is reasonably performed by a human operator using the recited computing device to perform iterative calculations and input changes to the buying plan. Specifically, the determination of an adjustment, i.e., programming which indicates particular changes based on a specified reach and frequency, is not identified as performed by the computer. As presented, the use of the computer is reasonably encompassing of a human user viewing reach and frequency calculation results and inputting a change to the media plan. In other words, a reasonable interpretation of the claim as presented limits that involvement of the computer to the performance of mathematical operations, i.e., functions inherent to a generic computing device.     Absent clarification of the computing device performing processing functions indicative of specialized programming such that the claim presents an additional element which integrates that abstract mathematics into a practical application.

NOTE: For Applicant’s benefit, Examiner notes that clarification that the iterative calculations to adjust the media-buying plan and automated adjustments to the buying plan are actually adjustments implemented to alter the percentage allocation of media which directs a media distribution in accordance with a cross-media distribution allocation rather than a “plan” could serve to establish similarity to the application of calculations to computer animation in McRO and to the automatic livestock sorting gate of Example 46. In the present form, the claims merely produce a “plan”, which is not reasonably using the produced calculations to direct a computer process or implementing programming to control a sorting gate, as in McRO and Example 46, respectively. Examiner suggests that the best opportunity to overcome the maintained rejection under 35 U.S.C. 101 would be to establish that the continual calculations to determine probabilities of relative viewing by each medium are iteratively applied to adjustments to a cross-media distribution (rather than a “plan”). In particular, emphasis/clarity that the distribution and adjustments thereto are implemented responsive to the changes (within the bounds of support in the specification as filed), rather than being limited to a plan, which is not positively implemented as presented in McRO or example 46. Examiner encourages Applicant to contact the Examiner to discuss amendments to the claims to this effect.   

However, as presented, claim 1 is reasonably understood to be conducting standard, and formally manually performed process of performing operations using the mathematical output to calculate/direct a media-buying plan using the generic devices as tools to perform the abstract idea. The identified functions of the recited additional elements reasonably constitute a general linking of the abstract idea to a generic technological environment, e.g., generic devices capable of performing, or assisting a user in performing repetitive calculations. The claimed processing operations using the mathematical output to calculate/direct a media-buying plan benefits from the inherent efficiencies gained by data transmission, data storage, and information display capacities of generic computing devices, but fails to present an additional element(s) which practical integrates the judicial exception into a practical application of the judicial exception. 

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



[5]	Previous rejection(s) of claims 1-20 (now claims 1-6, 8-13, 15-19, and 21-23 as presented by amendment) under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter, specifically an abstract idea, absent significantly more has/have not been overcome and is maintained. See response to remarks/amendment for further clarification and guidance.


Based upon consideration of all of the relevant criteria and analysis delineated in the 2019 Revised Patent Eligibility Guidelines issued by the United States Patent and Trademark Office on 7 January 2019, as modified/clarified in the October 2019 Patent Eligibility Guidance Update issued by the USPTO October 2019, and further inclusive of the Revised Examination Procedures responsive to the Subject Matter Eligibility Decision in Berkheimer v. HP, Inc., issued by the United States Patent and Trademark Office, 19 April 2018, with respect to the claim(s) as a whole, claim(s) 1-6, 8-13, 15-19, and 21-23 is/are determined to be directed to an abstract idea.  The rationale for this determination is explained below:

Abstract ideas are excluded from patent eligibility based on a concern that monopolization of the basic tools of scientific and technological work might serve to impede, rather than promote, innovation. Still, inventions that integrate the building blocks of human ingenuity into something more by applying the abstract idea in a meaningful way are patent eligible.

The 2019 Revised Patent Subject Matter Eligibility Guidance (2109 PEG) presents groupings of ineligible abstract ideas, namely: (1) Mathematical Concepts (e.g., mathematical relationships, mathematical formulas or equations, and mathematical calculations; (2) Mental Processes (e.g., concepts performed or performable in the human mind including observations, evaluations, judgements, or opinions); and (3) Certain Methods of Organizing Human Activity. With respect to the grouping of Certain Methods of Organizing Human Activity, the 2019 PEG recognizes three sub-categories within the group, namely: (1) fundamental economic principles or practices; (2) commercial or legal interactions (e.g., agreements in the form of contracts, legal obligations, advertising, marketing or sales activities or behaviors, and business relations); (3) managing personal behavior or relationships or interactions between people (e.g., social activities, teaching, and following rules or instructions).

In light of the aforementioned 2019 PEG, Examiner respectfully submits that the pending claims are directed to ineligible subject matter. In particular, the general subject matter to which the claims are directed is the abstract concept of mathematically calculating a media reach probability based on survey data, which is an ineligible mathematical concept limited to mathematical relationships, formulas, or equations. Further limitations are directed to ineligible human mental processing.

Under step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance (2109 PEG): Independent claims 1, 8, and 15 are directed to a method, system, and a computer-readable storage medium, respectively, and are reasonably understood to be properly directed to one of the four recognized statutory classes of invention designated by 35 U.S.C. 101; namely, a process or method, a machine or apparatus, an article of manufacture, or a composition of matter. While the claims, generally, are directed to recognized statutory classes of invention, each of method/process, system/apparatus claims, and computer-readable media/articles of manufacture are subject to additional analysis as defined by the Courts to determine whether the particularly claimed subject matter is patent-eligible with respect to these further requirements. In the case of the instant application, each of claims 1, 8, and 15 are determined to be directed to ineligible subject matter based on the following analysis/guidance:

Under step 2A prong 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance (2109 PEG): In reference to claim 1, the claimed invention is directed to non-statutory subject matter because the claim(s) as a whole, considering all claim elements both individually and in combination, do/does not amount to significantly more than an abstract idea.  The claim(s) is/are directed to the abstract idea of mathematically calculating a media reach based on survey data, which is reasonably considered to be a mathematical concept limited to mathematical relationships, formulas, or equations. Further aspects of the claimed invention are limited to performing human mental processing operations using the mathematical output to calculate/direct a media-buying plan, which is reasonably considered to be a method of Organizing Human Activity, namely: (1) fundamental economic principles or practices of determining an advertising/media buying plan.  Inventions directed to mathematical relationships, formulas, or equations as well as those directed to organizing actors, e.g., directing buying decisions in accordance with known economic practices, are recognized patent ineligible abstract ideas as defined by the above noted USPTO Policy and Examination Guidance as informed by the decision of the Court in Alice Corporation Pty. Ltd. v. CLS Bank International, et al. 

In support of Examiner’s conclusion, Examiner respectfully directs Applicant’s attention to the claim limitations of representative claim 1. In particular, claim 1 includes:
“…receiving survey data…”, “…calculating…a…probability that said each respondent consumed a respective unit of said each medium…”, “…summing probabilities for each medium…”, “…calibrating the probabilities…”, and “…using the adjusted probabilities…to calculate reach and frequency for a media-buying plan…”. Considered as an ordered combination, the steps/functions of claim 1 are reasonably considered to be representative of the inventive concept and are further reasonably understood to be series of actions or activities limited to mathematical processes and relationships used to direct a buying plan in accordance with a fundamental economic practice of efficiently managing costs of operating a business enterprise. The process of claim 1 is reasonably categorized as method embodying ineligible mathematical relationships and formulas, performing ineligible mental processing steps, and an ineligible methods of organizing human activity in accordance with a fundamental economic practice, as set forth in the prior guidance and reformulated as a “grouping” of abstract ideas in the present 2019 PEG. 

Under the revised guidance, mental processes or concepts performed in the human mind including observation and evaluation are considered to be ineligible abstract ideas. The 2019 PEG stipulates that if a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for a recitation of generic computer components, then the claim is still to be grouped as a mental process unless the limitation cannot practically be performed in the human mind. 

The above noted limitations of representative claim 1 are identified as performed by a processor. Respectfully, absent further clarification of the processing steps executed by specific technical/hardware elements, one of ordinary skill in the art would readily understand that mathematical processes and formulas recited by claim 1, and when further considered in light of the clarifying dependent claims, utilized generally to calculate reach of buying plan are practicable/performable by the human mental processing or by a human using pen and paper (See CyberSource Corp v. Retail Decisions, Inc., 654 F.3d 1366, 1373 (Fed. Cir. 2011) (“a method that can be performed by human thought alone is merely an abstract idea and is not patent eligible under 35 U.S.C 101).

Under step 2A new prong 2 of the 2019 Revised Patent Subject Matter Eligibility Guidance (2109 PEG): Under the new procedure of step 2A prong two, Examiners are to consider additional elements recited in the claim beyond the judicial exception and evaluate whether those additional elements integrate the exception into a practical application. Further, to be considered a recitation of an element which integrates the judicial exception into a practical application, the additional elements must apply, rely on, or use the judicial exception in a manner that imposes meaningful limits on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception.

Additional elements that potentially integrate the exception are limited to the indication provided in claims 8 and 15 that a processor is utilized to perform the steps illustrated by method claim 1. With respect to claimed functions attributable to the recited one or more processors, claim 1 indicates the processing produces a reach probability that is utilized to calculate reach for a buying plan. 


With respect to the above noted functions attributable to the identified additional elements, the 2019 Revised Patent Subject Matter Eligibility Guidance (2109 PEG) stipulates that:

(1) Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea – see MPEP 2103.05(f); and (2) Generally linking the use of the judicial exception to a particular technological environment of field of use – se MPEP 2106.05(h) serve as indications that the use of the technology recited does not indicate integration into a practical application of the judicial exception.

Each of the above noted limitations states a result (e.g., calculations are performed, data is received etc.) as associated with a respective hardware element, namely the processor of claims 8 and 15. Beyond the general statement that the result is accomplished by a processor and memory, the limitations provide no further clarification with respect to the functions performed by the candidate additional element in producing the claimed result. The indication that the functions are achieved by a processor, absent clarification of any modification or specific processing steps performed by the processor, is reasonably understood to be an equivalent of “apply it”. The processor is identified only as generally involved in performing calculations that are otherwise performable in the human mind (e.g., calculating costs), and inputting and outputting information stored in memory. 


Accordingly, method claim 1, and apparatus and storage device analogous claims 8 and 15, are reasonably understood to be conducting standard, and formally manually performed, method of calculating mathematical products using the generic devices as tools to perform the abstract idea. The identified functions of the recited additional elements reasonably constitute a general linking of the abstract idea to a generic technological environment, e.g., generic devices capable of calculating a result given an equation and input information and outputting the result. The claimed calculation of reach benefits from the use of a computer, but fails to present an additional elements which practical integrated that judicial exception into a practical application of the judicial exception. 

Under step 2B of the 2019 Revised Patent Subject Matter Eligibility Guidance (2109 PEG): Analysis is unchanged and remains subject to the Revised Examination Procedure responsive to the Subject Matter Eligibility Decision in Berkheimer v. HP, Inc. issued by the United States Patent and Trademark Office (19 April 2018). Examiner respectfully submits that the recited uses of the underlying computer technology constitute well-known, routine, and conventional uses of generic computers operating in a network environment. In support of Examiner’s conclusion that the recited functions/role of the computer as presented in the present form of the claims constitutes known and conventional uses of generic computing technology, Examiner provides the following:


In reference to the Specification as Published in USPGPUB 2017/0169482, Examiner notes paragraphs [0009]-[0017]. In the noted disclosure, the Specification provides listings of generic computing systems, e.g., a general computing platform including exemplary servers, network configurations and various processor configuration which are identified as capable and interchangeable for performing the disclosed processes. The disclosure does not identify any particular modifications to the underlying hardware elements required to perform the inventive methods and functions. Accordingly, it is reasonably understood that this disclosure indicates that the hardware elements and network configurations suitable for performing the inventive methods are limited to commercially available systems at the time of the invention. Further, absent further clarification, it is reasonably understood that any modifications/improvements to the underlying technology attributable to the inventive method/system are limited to improvements realized by the disclosed computer-executable routines and the associated processes performed. 

Beyond the overall directive of the claims to the abstract concept of mathematically calculating a media reach probability based on survey data, the claims specify that the above identified generic computing structures are programmed/configured to: (1) receive data representing media consumption; (2) calculate a probability; (3) sum the probabilities, (4) calibrate the probabilities to produce adjusted probabilities, and (4) use the adjusted probabilities to calculate reach and frequency for a media buying plan. While Examiner acknowledges that the noted limitations are computer-implemented, Examiner respectfully maintains that, in aggregate (e.g., “as a whole”) they do not amount to significantly more than the abstract idea/ineligible subject matter to which the claimed invention is primarily directed.
While utilizing a computer, the claimed invention is not rooted in computer technology nor does it improve the performance of the underlying computer technology. The computer-implemented features of the claimed invention noted above are reasonably limited to receiving information, presumably from computer memory or via a computer network, storing and retrieving information and data from a generic computer memory, and performing repetitive calculations using the received data. The claims further reasonably convey that the processor is used to calculate reach for a media buying plan. The above listed computer-implemented functions are distinguished from the generic data storage, retrieval, transmission, and data manipulation/processing capacities of the generic systems identified in the Specification solely by the recited identification of particular data elements that are of utility to a user performing the specific method of mathematically calculating a media reach probability based on survey data.

In summary, the computer of the instant invention is facilitating non-technical aims, i.e., mathematically calculating a media reach probability based on survey data, because it has been programmed to store, retrieve, and transmit specific data elements and/or instructions that is/are of utility to the user requiring specific data for a mathematical equation of formula. The non-technical functions of mathematically calculating a media reach probability based on survey data benefit from the use of computer technology, but fail to improve the underlying technology.
In support, the courts have previously found that utilization of a computer to receive or transmit data and communications over a network and/or employing generic computer memory and processor capacities store and retrieve information from a computer memory and perform repetitive mathematical calculations are insufficient computer-implemented functions to establish that an otherwise unpatentable judicial exception (e.g. abstract idea) is patent eligible. With respect to the determinations of the Courts regarding using a computer for sending and receiving data or information over a computer network and storing and retrieving information from computer memory, see at least: receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362; sending messages over a network OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); receiving and sending information over a network buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93 and see performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199; and Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) with respect to the performance of repetitive calculations does not impose meaningful limits on the scope of the claims.  

Viewed as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.  Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

In accordance with all relevant considerations and aligned with previous findings of  the courts, the technical elements imparted on the method that would potentially provide a basis for meeting a “significantly more” threshold for establishing patent eligibility for an otherwise abstract concept by the use of computer technology fail to amount to significantly more than the abstract idea itself. 
          
Independent claims 8 and 15, directed to an apparatus/system and computer-executable instructions stored on computer-readable media for performing the method steps are rejected for substantially the same reasons, in that the generically recited computer components in the apparatus/system and computer readable media claims add nothing of substance to the underlying abstract idea. 

Dependent claims 2-6, 9-13, and 16-19, and 21-23 when analyzed as a whole are held to be ineligible subject matter and are rejected under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claimed invention is not directed to an abstract idea.

For further guidance and authority, see the 2019 Revised Patent Eligibility Guidelines issued by the United States Patent and Trademark Office on 7 January 2019 and see further the Revised Examination Procedures responsive to the Subject Matter Eligibility Decision in Berkheimer v. HP, Inc., issued by the United States Patent and Trademark Office, 19 April 2018 and Alice Corporation Pty. Ltd. v. CLS Bank International, et al. 573 U.S.____ (2014)).


Claim Rejections - 35 USC § 103


[6]	Pursuant to an updated search, previous rejection(s) of claims 1-20 under 35 U.S.C. 103 as being unpatentable over Kirillov et al. (United States Patent Application Publication No 2016/0165277) in view of Lewis (United States Patent Application Publication no. 2006/0293974) have been overcome and remain withdrawn.

Allowable Subject Matter

[7]	Claims 1-6, 8-13, 15-19, and 21-23 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 101, set forth in this Office action.


Conclusion

[8]	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Gershkoff, ADVERTISING-BUYING OPTIMIZATION METHOD, SYSTEM, AND APPARATUS, United States Patent Application Publication No. 2010/0057534, paragraphs [0205][0206]: Relevant Teachings: Gershkoff discloses a system and method which provides a user with functions to analyze media buying based on a target consumer base, i.e., a cluster. The system/method includes calculating portions and percentages of cluster which are reachable given selected media types and different time ranges.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT D RINES whose telephone number is (571)272-5585. The examiner can normally be reached M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on 571-272-6724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT D RINES/Primary Examiner, Art Unit 3683